DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the roller of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “14a” and “16a” has been used to designate both “first end” in paragraph 0018 and “top end” in paragraph 0019.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Above provided non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 2, “shoulder region and wherein” seems that it should be “shoulder region; and wherein”
Above provided non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 11-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 18, the recitation such as "an internal lip provided around the neck region" renders the claim indefinite because it is unclear if the second section has a “neck region” or not.  The specification and drawings have only support for a first section with a neck region.
Regarding claim 11, the recitation such as "first ends of the first track and the second track extend to the bottom sill" renders the claim indefinite because it is unclear whether the first or second end extend to the bottom sill. According to figure 1, second ends (14b and 16b) extend to the bottom sill 34. 
second ends of the first track and the second track in proximity to the security box" renders the claim indefinite because it is unclear whether the first or second end is in proximity to the security box. According to figure 1, first ends (14a and 16a) are in proximity to the security box 18. 
Regarding claim 13, the recitation such as "second ends of the first track and the second track are angled" renders the claim indefinite because it is unclear whether the first or second ends are angled. According to figure 1, first ends (14a and 16a) are angled. 
Regarding claim 15, the recitation such as "and section" on line 2 renders the claim indefinite because it is unclear whether it is referring to the first or second section. 
Above provided non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claims 3, 14, and 19 are at least rejected for depending from a rejected claim such as claims 2, 13, and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakae (US 20170044826) in view of Krafutler (US 5056579) and Chan (US 20140130989 A1).


    PNG
    media_image1.png
    519
    701
    media_image1.png
    Greyscale

Krafutler teaches (see figure 3) each of the first end tip (combination of 43 and 3) and the second end tip (combination of 43 and 3) comprises a body portion having a diameter (see figure 2) and comprising a first section 43 and a second section 3, the first section 43 having a head portion 431 and comprising a first material having a first hardness (see Col. 4, lines 4-5; “rigid breakable material”) and the second section comprising a second material having a second hardness (specification is silent concerning material type but figure 3 uses different shade to show difference in material); and wherein the first section and the second section of the respective first end tip or the second end tip separate when a load at or above a threshold load is applied to the respective first end tip or the second end tip (see Col. 4, lines 1-8).
Chan teaches the first hardness (hardness of a reinforcing insert 118) being higher (see ¶0037, lines 10-12) than the second hardness (hardness of a housing 102).

It should be noted that the diameter of the body portion of each of the first end tip and the second end tip has to be less than the distance between the projecting lips of the first and second tracks in order to end tip to pass-through the C-shaped channel.
Regarding claim 11, Nakae teaches the shade system X1 is installed in a window frame 1 having a bottom sill (labeled in figure 1 below) and wherein first ends (labeled in figure 1 below) of the first track 5 (left) and the second track 5 (right) extend to the bottom sill such that substantially no space is provided between (see figure below – no space between the first ends and bottom sill) the bottom sill and the first ends of the first and second tracks.

    PNG
    media_image2.png
    639
    572
    media_image2.png
    Greyscale

Regarding claims 2 and 18, Nakae in view of Krafutler teaches the first section comprises a neck region 433 and a shoulder region 432, but is silent concerning the second section comprises an internal lip provided around the neck region and configured to retain the shoulder region within the second section.
Krafutler (another embodiment) teaches for each of the first end tip and the second end tip, the first section 421 comprises a neck region 422 and a shoulder region 423 and the second section 3 comprises an internal lip (labeled in figure 2 below) provided around the neck region 422 and configured to retain the shoulder 423 region within the second section 3.

    PNG
    media_image3.png
    275
    641
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nakae in view of Krafutler with a shoulder region and internal lip, as taught by Krafutler (another embodiment), to allow connection between the first section with second section.
Regarding claims 3 and 19, Krafutler (another embodiment) teaches the second section 3 is overmolded (shown in figure 2 above) over the neck region and shoulder region of the first section.
If the applicant is not satisfied with Krafutler’s teaching of “the second section is overmolded over the neck region and shoulder region of the first section”, the examiner takes Official Notice that it was old and well known in the art before the effective filing date of the invention to provide overmolded parts such that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Krafutler to have overmolded parts for the well-known purpose of connecting two pieces means.
Regarding claims 4-5 and 17, Krafutler teaches all of the elements of the current invention as stated above except “the first material comprises at least one of a polyamide, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in this case, one of ordinary skill intended use the art what select the first material as at least one of a polyamide, polyoxymethylene, or an acrylonitirile butadiene styrene and the second material as a thermoplastic polyurethane” for their known properties such as but not limited to hardnesses.
Regarding claims 6 and 16, Krafutler teaches all of the elements of the current invention as stated above except “the second hardness is a Shore D hardness of no more than 65”. Therefore, attention shall be drawn to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide Krafutler with the second hardness as “a Shore D hardness of no more than 65” since discovering a(n) optimum workable range(s) would have been a mere design consideration based on the desired hardness in this case.  Such a modification would have involved only routine skill in the art to accommodate different materials to achieve desired hardness.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims 8-9 and 20, Krafutler teaches the first section 43 and the second section 3 separate when the load is applied statically or dynamically (see Col. 4, lines 1-8; “strikes with sufficient violence”), but is silent concerning “the threshold load is at least 10 lbs”. Therefore, attention shall be drawn to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide Krafutler with the threshold load as “at least 10 lbs” since discovering a(n) optimum workable range(s) would have been a mere design consideration based on the desired threshold load in this case.  Such a modification would have involved only routine skill in the art to accommodate different materials to achieve desired threshold load.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakae in view of Krafutler and Chan as applied to claim 11 above, and further in view of Fleischman (US 20170211315).
Regarding claim 12, Nakae in view of Krafutler and Chan teaches all of the elements of the current invention as stated above except the shade is carried on a roller contained in a security box, wherein second ends of the first track and the second track in proximity to the security box are spaced from 1 inch to 3 inches away from the security box.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nakae in view of Krafutler and Chan with the security box, as taught by Fleischman, to securely contain the roller and shade material.
Additionally, Nakae in view of Krafutler and Chan teaches all of the elements of the instant invention are discussed in detail above except “second ends of the first track and the second track in proximity to the security box are spaced from 1 inch to 3 inches away from the security box”.  Therefore, attention shall be drawn to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide Nakae with 1 inch to 3 inches distance between the second end and security box since discovering a(n) optimum workable range(s) would have been a mere design consideration based on the desired distance in this case.  Such a modification would have involved only routine skill in the art to accommodate a range of different spacing.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Nakae in view of Krafutler and Chan teaches all of the elements of the current invention as stated above except the second ends of the first track and the second track are angled.
Fleischman teaches the second ends (see figure 3 – end 48 is angled) of the first track 20 and the second track 22 are angled.

Regarding claim 14, Nakae in view of Krafutler and Chan teaches all of the elements of the current invention as stated above except an angled plug is contained in each of the first track and the second track at the second ends of the first track and the second track.
Fleischman teaches (see figure 14) an angled plug 52 is contained in each of the track 176 at the second ends (top) of the track 176.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Nakae in view of Krafutler and Chan with an angled plug, as taught by Fleischman, to seal the top of the track and avoid getting debris inside of the track.
Regarding claim 15, Nakae in view of Krafutler and Chan teaches all of the elements of the current invention as stated above except upon separation of the first section and the section, the first section is retained in the respective first or second track between the angled plug and the bottom sill.
It should be noted that the head portion of the first section is fitted inside the first and second tracks; when the first section separates from the second section, the tracks inherently retains the head portion in the C-shaped channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.P.P./Examiner, Art Unit 3634                                                                                                                                                                                                        




/DANIEL P CAHN/Primary Examiner, Art Unit 3634